                  Case 4:19-cv-04376 Document 1 Filed on 08/26/19 in TXSD Page 1 of 7
                     n        'QVlPLAlNT(Rev. 05/2015)

       AUG 2 6 2019                  IN THE UNITED STATES DISTRICT COURT
                             i.c-FOR THE DISTRICT OF TEXAS
Clerk, U.S. District Court    . -3                                  DIVISION
                             . yj
     Texas Easter

                                on S
  Plaintiff s Name and ID Number

                       U      ft si . r k
  Place of Confinement
                                                                                      , <5 • I U o IT
                                                                                       (Clerk will assign the number)
  v.



         TO
  Defendant s Name and Address



  Defendant’s Name and Address



  Defendant’s Name and Address
   (DO NOT USE ETAL. )

                                       INSTRUCTIONS - READ CAREFULLY

  NOTICE:

  Your complaint is subject to dismissal unless it conforms to these instructions and this form.

   1. To start an action you must file an original and one copy of your complaint with the court. You should keep
   a copy of the complaint for your own records.

   2. Your complaint must be legibly handwritten, in ink, or typewritten. You, the plaintiff, must sign and declare
   under penalty of perjury that the facts are correct. If you need additional space, DO NOT USE THE REVERSE
   SIDE OR BACKSIDE OF ANY PAGE. ATTACH AN ADDITIONAL BLANK PAGE AND WRITE ON IT.

   3. You must file a separate complaint for each claim you have unless the various claims are all related to the same
   incident or issue or are all against the same defendant, Rule 18, Federal Rules of Civil Procedure. Make a short and
   plain statement of your claim, Rule 8, Federal Rules of Civil Procedure.

   4. When these forms are completed, mail the original and one copy to the clerk of the United States district court
   for the appropriate district of Texas in the division where one or more named defendants are located, or where the
   incident giving rise to your claim for relief occurred. If you are confined in the Texas Department of Criminal
   Justice, Correctional Institutions Division (TDCJ-CID) , the list labeled as VENUE LIST is posted in your unit
   law library. It is a list of the Texas prison units indicating the appropriate district court, the division and an address
   list of the divisional clerks.



                                                                1                                          Rev. 05/15
                  Case 4:19-cv-04376 Document 1 Filed on 08/26/19 in TXSD Page 2 of 7
FILING FEE AND IN FORMA PAUPERIS (IFF)

1. In order for your complaint to be filed, it must be accompanied by the statutory filing fee of $350.00 plus an
administrative fee of $50.00 for a total fee of $400.00.

2. If you do not have the necessary f nds to pay the fee in full at this time, you may request permission to proceed
in forma pa peris. In this event you must complete the application to proceed in forma pauperis, setting forth
information to establish your inability to prepay the fees and costs or give security therefor. You must also include
a current six-month history of your inmate t st account. If you are an inmate in TDCJ-CID, you can acquire the
application to proceed in forma pauperis and the certificate of inmate trust account, also known as in forma
pauperis data sheet, from the law library at you prison unit.

3. The Prison Litigation Refor Act of 1995 (PLRA) provides ... if a prisoner brings a civil action or files an
appeal in forma pauperis, the prisoner shall be required to pay the full amount of a filing fee. See 28 U.S.C.
§ 1915. Thus, the court is required to assess and, when funds exist, collect, the entire filing fee or a initial partial
filing fee and monthly installments until the entire amount of the filing fee has been paid by the prisoner. If you
submit the application to proceed in forma pauperis, the court will apply 28 U.S.C. § 1915 and, if appropriate,
assess and collect the entire filing fee or an initial partial filing fee, then monthly installments from you inmate trust
account, until the entire $350.00 statutory filing fee has been paid. (The $50.00 administrative fee does not apply
to cases proceeding in forma pauperis.)

4. If you intend to seek in forma pauperis status, do not send your complaint without an application to proceed
in forma pauperis and the certificate of inmate trust account. Complete all essential paperwork before submitting
it to the court.

CHANGE OF ADDRESS

It is your responsibility to inform the court of any change of address and its effective date. Such notice should be
marked NOTICE TO THE COURT OF CHANGE OF ADDRESS and shall not include any motion for any
other relief. Failure to file a NOTICE OF THE COURT OF CHANGE OF ADDRESS may result in the dismissal
of your complaint pursuant to Rule 41(b), Federal Rules of Civil Procedure.


I. PREVIOUS LAWSUITS:
                                                                                                         /y
        A. Have you filed any other lawsuit in state or federal court relating to your imprisonment? U YES NO
        B. If your answer to A is yes , describe each lawsuit in the space below. (If there is more than one
             lawsuit, describe the additional lawsuits on another piece of paper, giving the same information.)

             1.    Approximate date of filing lawsuit:
             2. Parties to previous lawsuit:
                   Plaintif s)
                   Defendant(s).
             3. Court: (If federal, name the district; if state, name the county.) 7 (0
             4. Cause number:                                        ;

             5. Name of judge to whom case was assigned: kloht AQA
             6. Disposition: (Was the case dismissed, appealed, still pending?)
             7. Approximate date of disposition: v -~< w O\c\.

                                                                                                         Rev. 05/15
              Case 4:19-cv-04376 Document 1 Filed on 08/26/19 in TXSD Page 3 of 7
II.    PLACE OF PRESENT CO FINEMENT: _ -Yi- S /ie /fal TX

III.   EXHAUSTION OF GRIEVANCE PROCEDURES:
       Have you exhausted all steps of the institutional grievance procedure?                        YES NO
       Attach a copy of your final step of the grievance procedure with the response supplied by the institution.

IV.    PARTIES TO THIS SUIT:
       A. Name and address of plaintiff:. F>60\ Rt frl Pc s Uou on Tg 77o \
              GrodocK sf

       B. Full name of each defendant, his official position, his place of employment, and his full mailing address.

          Defendant#1: V


          Briefly describe the act(s) or omission(s) of this defendant which you claimed harmed you.



          Defendant #2:

                                         MJl
                                          m
          Briefly describe the acts(s) or omission(s) of this defendant which you claimed harmed you.



          Defendant #3:                 wifi
                                         wifi
           Briefly describe the acts(s) or omission(s) of this defendant which you claimed harmed you.
                                                /i k
           Defendant #4:                         M
           Briefly describe the act(s) or omission(s) of this defendant which you claimed harmed you.
                                                       Eli
           Defendant #5:                                     w/A
                                                              W !A
           Briefly describe the act(s) or omission(s) of this defendant which you claimed harmed you.
                                                                  El

                                                                                                    Rev. 05/15
                                                         3
              Case 4:19-cv-04376 Document 1 Filed on 08/26/19 in TXSD Page 4 of 7
V.   STATEMENT OF CLAIM:

     State here in a short and plain statement the facts of your case, that is, what happened, where did it happen,
     when did it happen, and who was involved. Describe how each defendant is involved. You need not give
     any legal arguments or cite any cases or statutes. If you intend to allege a number of related claims, number
     and set forth each claim in a separate paragraph. Attach extra pages if necessary, but remember the
     complaint must be stated briefly and concisely. IF YOU VIOLATE THIS RULE, THE COURT MAY
     STRIKE YOUR COMPLAINT.
                                                  WuJi 7A
                 oAiosn 0                 f Aim //y i JL f,C                                   KjJ fe
       if-c«rc            &f z        > ~lfc /           t l.)         Q (NA'i             ,        u/Hf
                         /        •>             Q/                  y1               (        sivj

                                                       k |})) - CO' / iMrf /           lu ions. Ayo b

                                                                                                                -
                                  P-         )    (9r a t              oA             f tA h            iA
        \ heiA
       Q/      v/«.<i<2
           \ -egw       un v xjh
                     t/c.j»2     h li \(h<\\nij~
                               Wun       x h h   WU
                                                  (A/ M
                                                      ejicno . a«c\ bt.
                                                           e /Me     H ii-
       ovl rc f.« '                     ¦j la f w\     We ii' ( .                     A t , S J'/x cm kA
                  raAS         S 5~tF /no lh (aft|o                        (i   -U -P


VI. RELIEF:
     State briefly exactly what you want the court to do for you. Make no legal arguments. Cite no cases or
     statutes.

        j-U /c Ccxve- c flfojb ayoaU t                                    Wr CoO \ orv|
                  tt'   • -/w.a      a<\ ( cCo V V Aj- fo v\ S p cftc , A~1                    2X2J3 >(/\

VII. GENERAL BACKGROUND INFORMATION:
     A. State, in complete form, all names you have ever used or been known by including any and all aliases.
                    Br fc ) Vv U/c[aoA S'

     B. List allTDCJ-CID identificaiton numbers you have ever been assigned and all other state or federal
         prison or FBI numbers ever assigned to you.




VIII. SANCTIONS:
     A. Have you been sanctioned by any court as a result of any lawsuit you have filed? YES                    NO
     B. If your answer is yes, give the following information for every lawsuit in which sanctions were
         imposed. (If more than one, use another piece of paper and answer the same questions.)

         1.   Court that imposed sanctions (if federal, give the district and division):
         2.      Case number:                                  t/KU.
         3.   Approximate date sanctions were imposed:                     H/
         4.   Have the sanctions been lifted or otherwise satisfied?

                                                                                                   Rev. 05/15
                                                        4
               Case 4:19-cv-04376 Document 1 Filed on 08/26/19 in TXSD Page 5 of 7
      C. Has any court ever warned or notified you that sanctions could be imposed?                      YES      NO
      D. If your answer is yes, give the following information for every lawsuit in which a warning was issued.
          (If more than one, use another piece of paper and answer the same questions.) .

          1.   Court that issued warning (if federal, give the district and division):              7<r
          2.

          3.
               Case                        number:

               Approximate date warning was issued:                                      m    to M

E ecuted on:                                                                  (VoJ K l/ /ilbo izY
                 DATE

                                                                              (Signature of Plaintiff)


PLAINTIFF S DECLARATIONS

       1. I declare under penalty of perjury all facts presented in this complaint and attachments thereto are true
          and correct.
       2. I understand, if I am released or fiansferred, it is my responsibility to keep the court informed of my
            current mailing address and failure to do so may result in the dismissal of this lawsuit.
       3. I understand I must exhaust all available administrative remedies prior to filing this lawsuit.
       4. I understand I am prohibited from brining an in forma pauperis lawsuit if I have brought three or more
          civil actions or appeals (from a judgment in a civil action) in a court of the United States while
            incarcerated or detained in any facility, which lawsuits were dismissed on the ground they were
            frivolous, malicious, or failed to state a claim upon which relief may be granted, unless I am under
            imminent danger of serious physical injury.
       5. I understand even if I am allowed to proceed without prepayment of costs, I am responsible for the entire
            filing fee and costs assessed by the court, which shall be deducted in accordance with the law from my
            inmate trust account by my custodian until the filing fee is paid.



Signed this M day of , 20
       (Day) (month) (year)


                                                                                    rd d
                                                                              (Signature of Plaintiff)


WARNING: Plaintiff is advised any false or deliberately misleading information provided in response to the
above questions may result in the imposition of sanctions. The sanctions the court may impose include, but
are not limited to, monetary anctions and the dismissal of this action with prejudice.




                                                                                                     Rev. 05/15
                                                          5
                                                      UJ31SB3 SBX81
                                               - nco jjqsiQ 'S'D J®D
                                                    6i(iz 9 j gnv
                   (7i. thCl t fsVy
s ?         A' jj' jou,           p      Ny oJQ
Case 4:19-cv-04376 Document 1 Filed on 08/26/19 in TXSD Page 6 of 7
                                                                                             TD n r rra
                                                                                             sk
                                                                        Rsf7      ifS
Case 4:19-cv-04376 Document 1 Filed on 08/26/19 in TXSD Page 7 of 7




                                                                               U-S.D/Sf                                           mmiou iis
                                                                                  ~£/y§                 .   i      i
                                                                                                    Un\ .c S r s 'Ow + .\c/K                       Mirmoim-m
                                                                             Aue ? s 2m              "2-1! W ?e q 50 5 - Rm tOfo
                                                                               v 's? q v 2
                                                                                                                Tykr, t/. ISioz
                                                                      4
                                                                      G ri
                                                                                             PRIVILEGED OFFENDER MAIL'
                                                                                              NOT INSPECTED BY TEXAS ' |
                                                                                              D-EPARTMI. -i ur     , ? l. !
                                                                                               OST CE - CO RECT!ONAt, J
                                                                                              INSTI UTIONS DIVISION                    :-£¦•¦: ¦
                                                                                                                                         s-.
